Case: 14-30475      Document: 00512861147         Page: 1    Date Filed: 12/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30475
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 8, 2014
KEVIN FELTS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

WARDEN FCC POLLOCK CAMP,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:13-CV-2605


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Kevin Felts, federal prisoner # 45128-079, appeals the dismissal of his
28 U.S.C. § 2241 petition for failure to satisfy the savings clause of 28 U.S.C.
§ 2255(e). Felts challenged his 210-month sentence for conspiracy to commit
money laundering and possession of a firearm by a convicted felon.                               He
contended that the enhancements to his sentence were unconstitutional based
on Alleyne v. United States, 133 S. Ct. 2151 (2013).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30475     Document: 00512861147      Page: 2    Date Filed: 12/08/2014


                                  No. 14-30475

      We review a district court’s dismissal of a § 2241 petition de novo. Pack
v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Since Felts sought to attack the
validity of his sentence, he had to meet the requirements of the savings clause
of § 2255(e) to raise his claim in a § 2241 petition. See § 2255(e). To meet the
requirements of the savings clause of § 2255(e), Felts had to show that his
claim was (i) “based on a retroactively applicable Supreme Court decision
which establishes that [he] may have been convicted of a nonexistent offense”
that (ii) “was foreclosed by circuit law at the time when the claim should have
been raised in [his] trial, appeal, or first § 2255 motion.” Reyes-Requena v.
United States, 243 F.3d 893, 904 (5th Cir. 2001).
      In Alleyne, the Supreme Court held that any fact that increases a
defendant’s mandatory minimum sentence must be submitted to a jury to be
proved beyond a reasonable doubt. 133 S. Ct. at 2163. Since the decision in
Alleyne implicates the validity of a sentence, Alleyne does not establish that
Felts was convicted of a nonexistent offense. See Wesson v. U.S. Penitentiary
Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002). Therefore, the district court
did not err by dismissing Felts’s § 2241 petition for failure to satisfy the savings
clause of § 2255(e).
      The judgment of the district court is AFFIRMED. Felts’s motion for
appointment of counsel is DENIED.




                                         2